Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 22 January 2021 have been fully considered but they are not persuasive.
On page 8 of applicant’s argument, the applicant argues that “Notably, none of the references describes Applicant’s specific manner of generating a routing rule for a service - namely, in a mobile edge computing (MEC) system, “using the service type and the service identity of the service” to generate the routing rule for the service”.
Examiner respectfully disagrees with the applicant’s argument. Claim 1 discloses “wherein service information of each service comprises a service type and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service” without further limitation how to use the service type and service identity of the service in detail. Narayanaswamy discloses “first service can be, for example, a security service, a load balancing service” (par. 13), “information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module the data traffic is forwarded based on the routing rule including service type and service identity, for example, a firewall service as the service 1 in association with service module2 ID. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a security service, a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5). For at least the foregoing reasons, Reznik in . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (US 2018/0212962 having provisional application No. 62/198,902) in view of Narayanaswamy et al. (US 2014/0003433) and Balasubramanian et al. (US 2014/0119374).

Regarding claim 1, Reznik discloses 
obtaining, by the data bus controller (provisional par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; Bus is inherently included in the MEC platform to connect the processor with other components), service information of a service in the MEC system (provisional par. 18: voice, data, applications, and/or voice over Internet protocol (VoIP) services; par. 38: MEC platform; par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2; par. 53: The EBA then configures the TOF to forward traffic for these IP addresses toward it … Once EBC has authenticated with EBA, the EBA may provision a new, to route EBA-EEC traffic accordingly);
generating, by the data bus controller (provisional par. 64: processor) using the service ... , a routing rule the service (provisional par. 18: voice, data, applications, and/or voice over Internet protocol (VoIP) services; par. 38: MEC platform; par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2; par. 53: The EBA then configures the TOF to forward traffic for these IP addresses toward it … Once EBC has authenticated with EBA, the EBA may provision a new, temporary private IP address for the EBC, communicate it to the EEC and configure the TOF to route EBA-EEC traffic accordingly; par. 64: processor; In other words, EBA-EBC traffic information including voice, data, applications, and/or voice over Internet protocol (VoIP) services (i.e., service including service type and service identity) is inherently obtained by processor of MEC platform including TOF to route EBA-EBC traffic), wherein the routing rule indicates paths through which data packets of the service can pass, and the wherein routing rule for the service comprises: at least a first filter (provisional par. 38: The token shall be designed such that the MEC platform is able to associate a set of IP flows, using for example, IP 5-tuples, with the token. The application may then be able to set filters in the MEC platform to route traffic associated with the token directly to an external network; par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static set of IP addresses to the MEP … The EBA then configures the TOF to forward traffic for these IP addresses toward it; par. 62: the EBA is able to direct the TOF in the MEP to forward all traffic associated with an external network, for example, an enterprise network, user identity directly towards the external network); and
sending, by the data bus controller, the routing rule to the data bus (provisional ar. 38: The token shall be designed such that the MEC platform is able to associate a set of IP flows, using for example, IP 5-tuples, with the token. The application may then be able to set filters in the MEC platform to route traffic associated with the token directly to an external network; par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static set of IP addresses to the MEP … The EBA then configures the TOF to forward traffic for these IP addresses toward it; par. 62: the EBA is able to direct the TOF in the MEP to forward all traffic associated with an external network, for example, an enterprise network, user identity directly towards the external network).
Reznik discloses all the subject matter of the claimed invention with the exception of wherein service information of each service comprises a service type and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service. Narayanaswamy from the same or similar fields of endeavor discloses wherein service information of each service comprises a service type and a service identity; generating, by the data bus controller using the service type and the service identity of the service, a routing rule for the service (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service; par. 73: a firewall service (e.g., the service 1) is  Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a security service, a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).
Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path ... wherein further comprises for a packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing table; adding, by the classifier, the first path identifier to the data packet; and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet sent by classifier to the corresponding service. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule for the service comprises: at least a first filter; and a path identifier list including at least a first path identifier of a first path, wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path ... wherein further comprises for a packet of the service received by the data bus: determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing table; adding, by the classifier, the first path identifier to the data packet (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet sent by classifier to the corresponding service (par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, of Reznik in view of Narayanaswamy by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list 
Regarding claim 11 referring to claim 1, Reznik discloses a routing rule obtaining system, comprising: a data bus controller; and a data bus comprising a classifier and a service forwarder (provisional par. 38: MEC platform; par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; Bus is inherently included in the MEC platform to connect the processor with other components).
Regarding claim 18 referring to claim 1, Reznik discloses a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors, cause the one or more processors to perform the step of: ... (provisional par. 38: MEC platform; par. 64: In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor).

Regarding claims 2 and 12, Reznik discloses 
wherein the generating a routing rule (provisional par. 45: The public IP based Internet may enable the traffic source/destination and a route-through pass; par. 53: the EBA exposes a static .
Reznik discloses all the subject matter of the claimed invention with the exception of generating the routing rule is carried out a preset routing rule generation protocol and the service type and the service identity of service. Narayanaswamy from the same or similar fields of endeavor discloses generating the routing rule is carried out a preset routing rule generation protocol and the service type and the service identity of service (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630; par. 71: the service modules 3 and 5 can perform the service 2, which is a load balancing service, on data). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by using identifiers associated with services and identifiers associated with respective service modules of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).

Regarding claims 3 and 19, Reznik discloses 
wherein the obtaining comprises: receiving, by the data bus controller, the service information from each service in the MEC system (provisional par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are .

Regarding claim 14, Reznik discloses 
wherein the system comprises a plurality of services; wherein each one of the plurality of services sends service information of the service, to the data bus controller; and wherein the data bus controller receives the service information reported by each service (provisional par. 45: A small cell network may contain the MEP and the EBA which is an application taking advantage of some services that are offered by the MEP. One of these MEP services, the traffic offload function (TOF), is shown in FIG. 2).
Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller. Reznik discloses all the subject matter of the claimed invention with the exception of wherein each one of the plurality of services sends service information, including the service identity and the service type of the service, to the data bus controller (par. 13: first service can be, for example, a security service, a load balancing service; par. 67: information (e.g., identifiers) associated with the services 1-4 is stored and maintained in the service table 620, and information (e.g., identifiers) associated with the service modules 1-5 is stored and maintained in the routing table 630. In some embodiments, the service table 620 and the routing table 630 can be maintained by, for example, a management module (similar to the management module 150 in FIG. 1) associated with the switch fabric system; par. 69: the filter module 610 can be configured to identify a service, from the set of services 1-4, to be performed on the data. The services 1-4 can include, for example, a security service (e.g., firewall), a load balancing service (e.g., distribute data over multiple data paths), and/or any other suitable service; par. 73: a firewall service  Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic, of Reznik by maintaining, by management module, service table including identifiers associated with services such as a security service, a load balancing service and routing table including identifiers associated with the service modules to determine a service module based on identified service of Narayanaswamy, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table. The motivation would have been to efficiently provide the functions and services in data centers of the single-layer architecture (Narayanaswamy par. 5).

Regarding claims 20 and 21, Reznik in view of Narayanaswamy discloses all the subject matter of the claimed invention with the exception of further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder. Balasubramanian from the same or similar fields of endeavor discloses further comprising sending the data packet, to which the first path identifier has been added, to the service forwarder (par. 49: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; par. 50: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, of Reznik in view of Narayanaswamy by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian, thereby, receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, determining service path based on theIP-5 tuple as packet filter rules, inserting service path ID into the packet, and forwarding the packet along the service path after inserting the service path ID into the packet. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian par. 31).

Claims 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reznik et al. (US 2018/0212962 having provisional application No. 62/198,902) in view of Narayanaswamy et al. (US 2014/0003433) and Balasubramanian et al. (US 2014/0119374) as applied to claim 11, and further in view of Yuzawa (US 2018/0295098).

Regarding claim 13, Reznik discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a plurality of services  and a service registry apparatus; each service in the MEC system sends service information of the service to the service registry apparatus; the service registry apparatus receives the service information from the plurality of services; the service registry apparatus sends the service information of the a plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service registry apparatus (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC … In a case where a request for generation or operation of each application on the MEC server is received, a service registry authenticates whether or not the application is legitimate, registers the application, and responds to an inquiry from other entities; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC 

Regarding claim 15, Reznik discloses all the subject matter of the claimed invention with the exception of wherein the system further comprises a service manager; the service manager obtains the service information of each one of a plurality of services in the MEC system, and sends the service information of the each one of the plurality of services to the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager. Yuzawa from the same or similar fields of endeavor discloses wherein the system further comprises a service manager (Fig. 2 MEC Virtualization Manager); the service manager obtains the service information of each one of a plurality of services in the MEC system (par. 54: An application platform service is an aggregate of common services that are characteristic of MEC), and sends the service information of the each one of a plurality of services the data bus controller; and the data bus controller receives the service information of the plurality of services from the service manager (par. 52: A hosting infrastructure thereon is made up of hardware resources, such as server equipment and a virtualization layer formed by software that virtualizes those hardware resources, and can provide a general virtual server technology; par. 54: A virtualization manager performs management such as generation and deletion of a virtual machine (VM) serving as an environment in which each highest application (MEC App) operates. Each application may be executed by different companies, and therefore the virtualization manager is required to consider security, division of a resource to be assigned, and the like, but it is possible to apply a general cloud infrastructure technology; par. 161: The processor 701 may be, for example, a central processing unit (CPU) or a digital signal processor (DSP) and controls various functions of the server 700). In other words, MEC virtualization Manager manages services and sends the service information to CPU for further processing. Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., receiving service information including TOF, generating rule based on IP-5 tuple to set filters in the MEC platform to route traffic by using identifiers associated with services and identifiers associated with respective service modules stored in the service table coupled to routing table, determining service path based on theIP-5 tuple as packet filter rules, inserting service path ID into the packet, and forwarding the packet along the service path after inserting the service path ID into the packet, of Reznik in view of Narayanaswamy and Balasubramanianby by receiving, by processor, service information from service registry for further processing in MEC server of Yuzawa, thereby receiving service information including TOF, generating rule based on IP-5 tuple to set filters in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466